Citation Nr: 0126931	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  94-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dizziness, including as secondary to herbicide 
exposure.  

2.  Entitlement to service connection for a disability 
manifested by bilateral hand numbness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1988.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from November 1993 and March 1997 rating decisions, 
in which the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO), denied, in pertinent 
part, entitlement to service connection for a bilateral knee 
strain, bilateral hearing loss, a disability manifested by 
dizziness, including as secondary to herbicide exposure, and 
a disability manifested by bilateral hand numbness.  

The veteran initially appealed the RO's denial of all of the 
aforementioned claims.  However, during the pendency of the 
appeal, adjudicators granted the veteran two of his claims.  
In April 1996, the Board granted the veteran entitlement to 
service connection for a bilateral knee strain and remanded 
the remaining issues to the RO for additional development and 
readjudication.  In addition, in a rating decision dated 
February 2001, the RO granted the veteran entitlement to 
service connection for bilateral hearing loss. 

The Board notes that, in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received at the RO in March 1994, the 
veteran requested a hearing before a Member of the Board.  In 
March 1994, the RO acknowledged the veteran's request, and 
given the limited availability of such hearings, inquired as 
to whether the veteran was willing to present testimony at a 
different type of hearing.  In April 1994, the veteran 
responded that he preferred a hearing at the RO before a 
hearing officer, but on the date of the scheduled hearing, he 
failed to report.  The Board thus considers the veteran's 
hearing request withdrawn and deems his case ready for 
appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all evidence necessary for the equitable disposition of that 
claim.

2.  The veteran does not have a current disability manifested 
by dizziness.  


CONCLUSION OF LAW

A disability manifested by dizziness was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2001), as amended by 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board include whether the veteran is 
entitled to service connection for a disability manifested by 
dizziness.  In November 1993, the RO denied this claim on a 
direct basis and the veteran appealed this decision.  In 
March 1997, the RO denied this claim secondary to in-service 
herbicide exposure.  

During the pendency of the veteran's appeal, legislation was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, as explained below, the 
RO has taken action that is consistent with the notification 
and assistance provisions of the VCAA and has considered the 
veteran's claim for service connection for a disability 
manifested by dizziness pursuant to the VCAA. 

In November 1993 and March 1997 rating decisions and letters 
notifying the veteran of these decisions, the RO informed the 
veteran of the evidence needed to substantiate his claim and 
provided him an opportunity to submit such evidence.  See 38 
U.S.C. §§ 5102, 5103 (West Supp. 2001).  Moreover, in a 
statement of the case issued in February 1994 and 
supplemental statements of the case issued in March 1997, 
September 1997 and July 2001, the RO notified the veteran of 
all regulations pertinent to service connection claims, 
informed him of the reasons for which it had denied his 
claim, including because he had not submitted evidence 
establishing that he currently has a disability manifested by 
dizziness (evidence that was previously needed to well ground 
a service connection claim and that is still required to 
grant a service connection claim on the merits), and provided 
him additional opportunities to present evidence and argument 
in support of his claim.  In addition, in April 2001, the RO 
notified the veteran by letter that the VCAA had been 
enacted, explained to the veteran the VA's newly defined 
duties to notify and to assist, requested the veteran to 
identify and aid in obtaining all pertinent, outstanding 
evidence that had not yet been secured, and identified the 
evidence needed to substantiate the claim on appeal.

Second, the RO assisted the veteran in obtaining and fully 
developing all evidence necessary for the equitable 
disposition of his claim.  See 38 U.S.C. § 5103A (West Supp. 
2001).  For instance, after the veteran identified 
outstanding treatment records from the VA Medical Center in 
Poplar Bluff, Missouri, the RO secured these records.  In 
addition, the RO afforded the veteran multiple VA 
examinations of his claimed disorder, and during these 
examinations, VA examiners addressed whether the alleged 
disorder was present. 

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim for service connection for a 
disability manifested by dizziness and has obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, actions which are required under 
the VCAA, the Board may proceed in deciding the veteran's 
claim on its merits.  

The veteran seeks service connection for a disability 
manifested by dizziness.  Service connection may be granted 
for disability resulting from injury or disease incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  Service 
connection may also be granted when a claimed disability is 
found to be proximately due to or the result of a service-
connected disability, or when aggravation of a nonservice-
connected disorder is found to be proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be considered to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2001).  In this regard, the Board notes that, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
The diseases listed at 38 C.F.R. § 3.309(e) include: 
chloracne or other acneform diseases consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449; and 57,586-
57,589 (1996).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The veteran in this case had active service from June 1968 to 
June 1988.  In written statements submitted during the 
pendency of this appeal, the veteran and his representative 
claim that the veteran's dizziness first manifested during 
his period of active service and is related either to 
herbicide exposure or to the veteran's service-connected 
hearing loss and tinnitus. 

Service medical records confirm that the veteran complained 
of dizziness in conjunction with other medical problems on 
multiple occasions during his period of active service.  In 
June 1978, the veteran reported sharp chest pains, low back 
pain when breathing and dizziness, and an examiner diagnosed 
costochondritis.  In November 1980, the veteran reported 
diarrhea, vomiting, headaches, dizziness and weakness, and 
the examiner diagnosed viral gastroenteritis.  In March 1981, 
the veteran was referred to an audiology clinic, where it was 
noted that the veteran did not have vertigo.  The veteran 
complained of chest pains, light-headedness, dizziness, 
nausea and headaches again in January 1982 and June 1982, but 
the examiners rendered no diagnosis.  In July 1985, the 
veteran complained of chest pains, difficulty breathing and 
dizziness, and the examiner diagnosed costochondritis.  In 
September 1985, the veteran expressed the same complaints as 
well as an upset stomach, diarrhea, headaches, chills and a 
backache, and the examiner diagnosed gastroenteritis.  The 
veteran twice complained of chest pain, headaches and 
dizziness in April 1987, and during the second visit, the 
examiner diagnosed possible variant angina (vasospastic).  
Later testing did not confirm this diagnosis.  During a 
retirement examination in March 1988, the veteran did not 
complain of dizziness and the examiner did not note dizziness 
or diagnose any disability manifested by dizziness. 

Outpatient treatment records from the VA Medical Center in 
Poplar Bluff, Missouri, and reports of VA examinations 
conducted since 1993 represent the only medical evidence of 
record dated after the veteran was discharged from service.  
This evidence does not support the veteran's claim because it 
shows that, since discharge, no physician has attributed the 
veteran's dizziness to any particular disability.  

In September 1993, the veteran underwent VA general medical 
and miscellaneous neurological examinations.  During the 
latter examination, the examiner indicated that the veteran 
had, in part, dizziness, and referred the reader to the 
report of the former examination for a diagnosis.  The report 
to which the examiner refers is unhelpful as it lists 
multiple diagnoses, none of which appear to represent a 
disability manifested by dizziness.  The diagnoses listed 
include: "Color blindness, Borderline ECG, Moderate pes 
planus, Low back pain, Musculoskeletal, Upper dental plate, 
Metatarsalgia, Feet are not tender, however, on examination. 
There was no squeeze tenderness either. Scrotal cysts. 
Consider carpal tunnel syndrome. Knee pain with strain. 
Consider neurological disorders as multiple sclerosis. Chest 
pain, typical and atypical. Stiffness of the fingers, 
possible early osteoarthritis."  To the extent the diagnosed 
chest pain was meant to represent a disability manifested by 
dizziness, the Board notes that the RO has already service 
connected the veteran for this disorder.  See November 1993 
rating decision.   

In an April 1996 Remand, the Board explained that because 
dizziness is a symptom and service connection may only be 
granted for disabilities, rather than symptoms, an additional 
examination was necessary to determine whether the reported 
dizziness was the result of an underlying disability.  To 
comply with the Board's Remand, the RO afforded the veteran 
VA audio and neurological examinations in February 1997.  

During the VA audio examination, the veteran reported 
dizziness.  The examiner diagnosed a history of vertigo, 
tinnitus and hearing loss and attributed the tinnitus and 
hearing loss to the veteran's in-service noise exposure.  The 
examiner did not diagnose a disability manifested by 
dizziness, but recommended further testing, including a 
comprehensive audiogram, stapedial reflex decay test, ENG and 
possible ADR.  During the neurological examination, the 
veteran did not report dizziness and the examiner did not 
note dizziness or diagnose a disability manifested by 
dizziness.

In January 2001, the RO afforded the veteran another VA audio 
examination so that the testing recommended by the most 
recent VA examiner could be accomplished.  During this 
examination, the veteran reported chronic dizziness described 
as light-headedness with shortness of breath.  The examiner 
indicated that "neither light-headedness nor the shortness 
of breath indicate chronic dizziness," and that these 
symptoms represent problems outside the realm of the ear.  
She noted that impedance testing established that the veteran 
had an essentially normal eardrum bilaterally with normal 
acoustic reflexes and a negative acoustic reflex decay 
bilaterally, that pure-tone and speech testing established 
that he had mild high frequency hearing loss bilaterally, and 
that word recognition testing established that he had 
excellent recognition in quiet.  She diagnosed hearing loss, 
but did not indicate that the hearing loss was causing the 
dizziness.  She did not diagnose any other disability that 
might be manifested by dizziness. 

During an Agent Orange examination conducted in 1995 at the 
VA Medical Center in Poplar Bluff, Missouri, and outpatient 
visits from 1997 to 2000 at the same facility, the veteran 
did not report dizziness and examiners noted no disability 
manifested by dizziness. 

The aforementioned evidence reflects that the veteran 
complained of dizziness during and after service.  However, 
dizziness, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain, alone, does not represent a 
disability).  To merit an award of service connection under 
38 U.S.C.A. §§ 1110, 1131, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-
1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, there is simply no evidence other 
than the veteran's own assertions establishing that he has a 
disability manifested by dizziness.  Unfortunately, the 
veteran's assertions in this regard are insufficient to 
diagnose a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).   

Based on the evidence that has been submitted in this case, 
none of which establishes that the veteran currently has a 
disability manifested by dizziness, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
A disability manifested by dizziness was not incurred in 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disability.  The evidence is not in relative equipoise; thus, 
the veteran may not be afforded the benefit of the doubt in 
resolution of his claim.  Instead, his claim must be denied. 


ORDER

Service connection for a disability manifested by dizziness, 
including as secondary to herbicide exposure, is denied.  


REMAND

The veteran also claims that he is entitled to service 
connection for a disability manifested by bilateral hand 
numbness.  Additional development by the RO is necessary 
before the Board can decide this claim.  

As previously indicated, during the pendency of the veteran's 
appeal, legislation was passed that redefines the VA's duties 
to notify and to assist a claimant.  VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The VCAA provides that, in the 
case of a claim for disability compensation, the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  It also 
provides that the VA's duty to assist includes providing the 
claimant a medical examination or obtaining a medical opinion 
when the totality of the evidence establishes that the 
claimant has a current disability that may be associated with 
his period of active service and there is insufficient 
medical evidence of record for the VA to decide the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  

In this case, the RO afforded the veteran VA neurological 
examinations of the hands, but the reports of these 
examinations are not sufficiently comprehensive to decide the 
claim at issue in this Remand.  Based on the findings of 
testing conducted during these examinations, examiners 
diagnosed carpal tunnel syndrome, but despite evidence in the 
service medical records showing in-service treatment for 
numbness of the hands, a diagnosis of possible thoracic 
outlet syndrome, and a recommendation to rule out carpal 
tunnel syndrome, no examiner addressed whether the veteran's 
carpal tunnel syndrome is related to his period of active 
service.  Based on the foregoing, the RO should either afford 
the veteran a reexamination of his hands, during which an 
examiner can definitively determine the etiology of the 
veteran's carpal tunnel syndrome or transfer his claims file 
to a specialist for an opinion as to whether the veteran's 
carpal tunnel syndrome is related to his period of active 
service.

In addition, because this claim is being remanded for another 
purpose, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding medical records that need to be obtained and to 
present further argument in support of the claim at issue in 
this Remand. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated the 
numbness in the veteran's hands since his 
discharge from service and whose records 
have not yet been obtained.  After 
securing any necessary authorizations, 
the RO should obtain and associate with 
the claims file any outstanding medical 
records the veteran identifies as being 
pertinent to his remanded claim.   

2.  Thereafter, the RO should either 
afford the veteran a VA examination or 
transfer the veteran's claims file to an 
appropriate specialist for a medical 
opinion.  In either case, the RO should 
provide the examiner with a copy of this 
Remand and the veteran's claims file for 
review.  Following this review, the 
examiner should opine whether the 
veteran's carpal tunnel syndrome is at 
least as likely as not etiologically 
related to his period of active service, 
including the documented in-service 
complaints of numbness of the hands.  The 
examiner should include detailed 
rationale for his or her opinion. 

3.  Following the above development, the 
RO should review the examination report 
or opinion to determine whether it 
complies with the previous instruction.  
If the report or opinion is deficient in 
any regard, immediate corrective action 
should be taken.

4.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

5.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a disability manifested by 
bilateral hand numbness.  If the RO 
denies the benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claim, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of this claim.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

